United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 97-1877
                                   _____________

Jeffrey A. Trueman,                   *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
United States Department of Navy,     *
                                      *     [UNPUBLISHED]
             Appellee.                *
                                _____________

                                 Submitted: November 18, 1997
                                     Filed: November 26, 1997
                                  _____________

Before BOWMAN, LAY, and MURPHY, Circuit Judges.
                         _____________

PER CURIAM.

       Jeffrey Trueman sued the Navy for violating his rights under the Privacy Act, 5
U.S.C. § 552a (1994 & Supp. II 1996), by denying him access to records concerning
his Navy career. The District Court1 granted the Navy's motion to dismiss the case
under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). Having reviewed the
record, we conclude that the dismissal of the suit was correct for two reasons: (1) the
District Court lacked jurisdiction because Trueman failed to exhaust his administrative



      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
remedies prior to filing suit; and (2) Trueman did not file his claim within the period
prescribed by the Privacy Act's statute of limitations, 5 U.S.C. § 522a(g)(5). Because
an extensive opinion would have no precedential value, we affirm the judgment of the
District Court in accordance with 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-